Citation Nr: 1534253	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for major depression. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran had active service from June 2005 to September 2006, from February 2009 to March 2010 and from March 2012 to September 2012.  He also had active duty for training from June 2004 to October 2004.

This matter comes before the Board of Veterans' Affairs (Board) on appeal of a June 2010 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file shows that the Veteran's last examination for his service-connected disability was in May 2010, over five years ago.  In his April 2013 substantive appeal, the Veteran noted that his medication did not help his feeling of wanting to "get away from everything, i.e. girlfriend, school, work, and family."  He noted that his life was different and that he tried to act "normal."  The Veteran stated that the police were called on him because a friend thought he was going to kill himself.  He believes that the rating should be changed to 50 or 70 percent.  Notably, since the previous examination, the Veteran has since returned and separated again from active duty.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new psychiatric examination would assist in fully and fairly evaluating the Veteran's claim for an increased initial rating.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected major depression.  The Veteran's electronic claims file should be reviewed in conjunction with the examination. The examiner should identify the symptomatology associated with the Veteran's major depression, to include the impact the Veteran's disability has on his occupational and social impairment. 

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

